        Case 1:17-cv-01675-AWI-SAB Document 92 Filed 07/08/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                             )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S REQUEST
13          v.                                       )   FOR RETURN COPY OF DOCUMENTS
                                                         SUBMITTED ON JUNE 28, 2020
14                                                   )
     M. HERNANDEZ, et al.,
                                                     )   [ECF No. 90]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s request for a return copy of documents he submitted on

20   June 28, 2020. Plaintiff contends that due to the COVID-19 outbreak he did not have access to the

21   law library to make copies.

22          Plaintiff is advised that he is not entitled to free copies from the court. The Clerk charges $.50

23   per page for copies of documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be

24   made by the Clerk's Office at this court upon written request and prepayment of the copy fees. Under

25   28 U.S.C. § 2250, the Clerk is not required to furnish copies without cost to an indigent petitioner

26   except by order of the judge. To request copies of his Complaint at this juncture, Plaintiff must submit
27   a request in writing to the Clerk, a large self-addressed envelope affixed with sufficient postage, and

28   prepayment of copy costs to the Clerk. Nonetheless, the Court will make a one-time exception and

                                                         1
        Case 1:17-cv-01675-AWI-SAB Document 92 Filed 07/08/20 Page 2 of 2



1    provide Plaintiff a courtesy copy of the documents filed in this action on July 7, 2020 (self-dated June

2    28, 2020) . However, any future requests for copies of documents may be summarily denied.

3             Accordingly, it is HEREBY ORDERED that the Clerk of Court shall provide Plaintiff a free

4    courtesy copy of the opposition and documents filed in this action on July 7, 2020 (ECF No. 91).

5
6
7    IT IS SO ORDERED.

8    Dated:     July 8, 2020
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
